Citation Nr: 1742170	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-02 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded the matter for further development in October 2016.

In February 2017, the Veteran waived RO consideration of new evidence, and in April 2017 the Veteran submitted new evidence.  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDING OF FACT

The weight of the evidence supports finding a nexus between the Veteran's IBS and his active service.


CONCLUSION OF LAW

The criteria for service connection for IBS are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran's service treatment records (STRs) are mostly silent for complaints of IBS symptoms.  The Veteran's entrance and separation examinations are negative for complaints of IBS symptoms, and the Veteran gave a negative response to any "stomach, liver, or intestinal trouble" on both examinations.  There is one treatment note in the STR from December 1986 which records the Veteran experiencing diarrhea.

The Veteran was afforded a VA examination in December 1996.  The Veteran reported irregular bowel movements and very urgent bowel movements after meals.  The examiner diagnosed the Veteran with IBS.

An October 2009 medical opinion stated the Veteran had a history of IBS which was noted on his examination in May 1996, and the Veteran's "diagnosis for [IBS] is service connected because his current symptoms persist following a diagnosis of the same while on active duty,"

In a January 2012 letter, the Veteran's wife supported the Veteran's contentions.  She stated that on several occasions the Veteran came home during duty hours to shower and change clothes because he went to the bathroom on himself.  The Veteran refused to see a doctor about the condition because he was embarrassed.  She contended the condition started in service and persisted throughout the years.  

The Veteran was afforded another VA examination in January 2017.  The Veteran reported his symptoms began in 1986 and denied any post-military evaluations or treatment.  The Veteran contended he did not want to talk about the condition or receive treatment following his diagnosis because he was ashamed to talk about his symptoms.  The examiner opined the Veteran's IBS was less likely than not incurred or caused by military service because the Veteran did not have an IBS diagnosis prior to 1996, the examiner believed the Veteran's symptoms of indigestion were more consistent with a diagnosis of GERD/hiatal hernia, the Veteran's had not received treatment since the 1996 diagnosis, the Veteran was not too embarrassed to discuss his hemorrhoid symptoms, and the Veteran's separation examination was negative for IBS symptoms.

The Board does not dispute that the medical evidence of record is less than ideal in this case.  The October 2009 opinion contains the inaccurate assertion that the Veteran was diagnosed with IBS in service, whereas the January 2017 VA examination opinion is based on a questionable rationale (e.g., that the Veteran's non-report of IBS due to embarrassment seemed dubious since he discussed hemorrhoid symptoms).  Of more interest to the Board is the fact that he was diagnosed with IBS less than six months after separation from service.  

Moreover, IBS is noted in VA regulations to be a "functional gastrointestinal disorder," rather than a "structural gastrointestinal disease," with chronic or recurrent symptoms that are not explained by structural, endoscopic, laboratory, or any other objective signs of injury or disease.  See 38 C.F.R. § 3.317(a)(2)(i)(B)(3) (the Board notes that this section concerns certain disabilities occurring in Persian Gulf veterans, but finds this definition of IBS to be valid for other contexts).  In other words, the diagnosis results from a series of episodes that are, generally speaking, fully capable of substantiation by a lay witness, potentially including loose stools, constipation, flatulence, and/or bloating.  The Board accordingly attaches significant probative value to the lay observations reported by the Veteran.

Given the 1996 diagnosis of IBS in this case and the lay-observable nature of IBS generally, the Board finds it at least as likely as not that this disability is of in-service onset, and service connection is warranted.  The claim is granted in full.








ORDER

Entitlement to service connection for IBS is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


